JIULIANTE, Senior Judge,
dissenting.
I respectfully dissent. As a threshold matter, I agree with the Majority that the factual situation in Borough of Blawnox Council v. Olszewski, 505 Pa. 176, 477 A.2d 1322 (1984) is somewhat different from that in the instant case. However, I believe that the Supreme Court’s reasoning in Blawnox for determining that the zoning hearing board members in that case lacked the authority to hire their own counsel is equally applicable to the situation here.
The Blawnox Court noted: “Nevertheless, while the Municipalities Planning Code does empower the Board to engage legal counsel within the limits of the budget, this power is circumscribed by the provisions of The Borough Code ... which is specifically given effect by Section 103 of the Municipalities Planning Code, 53 P.S. § 10103 (citations omitted).”1 505 Pa. at 186-187, 477 A.2d at 1327. Although Uniontown is governed by the provisions of The Third Class City Code,2 its provisions must nonetheless be given effect under Section 103 of the MPC.
Section 1602 of The Third Class City Code, 53 P.S. § 36602, which is nearly identical to Section 1116 of The Borough Code,3 which was at issue in Blawnox, provides: “The city solicitor shall have the superintendence, direction, and control of the law matters of the city. No department of the city shall employ or retain any additional counsel in any matter or cause, except with the previous assent of council.” (Emphasis added). Clearly, Section 1602 of The Third Class City Code, like Section 1116 of The Borough Code, requires that the city council approve the hiring of legal counsel by the zoning hearing board.
The Majority, however, attaches significance to the fact that Section 617.3 of the MPC was enacted subsequent to the enactment of Section 1602 of The Third Class City Code and the Supreme Court’s decision in Blawnox. Although this is true, a look at the language of Section 617.3 indicates that it is nearly identical to the language of Section 907, which was at issue in Blawnox, and, therefore, does not evidence any greater legislative intent to permit a zoning hearing board to act unilaterally in hiring counsel than Section 907 did. Accordingly, I disagree with the Majority’s conclusion that Section 617.3 of the MPC vests the zoning hearing board with sole authority to hire its own legal counsel.
Consequently, I believe that the trial court did nor err in following Blawnox and interpreting Section 1602 of The Third Class City Code in pari materia with Sections 617.3 and 907 of the MPC and concluding that the zoning hearing board in the case sub judice does not possess the unilateral authority to *171hire legal counsel without assent or ratification by the City Council. I would affirm the order of the trial court.

. Section 103 provides in part: "The provisions of other acts relating to municipalities other than cities of the first and second class and counties of the second class are made a part of this act and this code shall be construed to give effect to all provisions of other acts not specifically repealed." (Emphasis added).


. Act of June 23, 1931, P.L. 932, as amended, 53 P.S. §§ 35101—39701.


.Act of February 1, 1966, P.L. (1965) — , 53 P.S. § 46116. This section provides: "The legal matters of the borough shall be under the control of the borough solicitor, and no department or officer of the borough, except as herein otherwise provided, shall employ an additional counsel without the assent or ratification of the council. In the absence of the solicitor, the law firm of which he is a member or associate may perform any of the duties or functions of the solicitor."